DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed February 24, 2022. No claims have been amended. Claims 12-19 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eid (US Pub No. 2017/0123499 A1).
As per claim 12, Eid discloses a method comprising: 
simulating a composition of a transducer array on a circuit board having a plurality of simulated transducers for generating a mid-air acoustic field with known relative positions and orientations (paragraph [0053], lines 1-7; paragraph [0070], line 7: circuit board); wherein each of the plurality of transducers is simulated using a rigid body simulation to prevent two of the plurality of transducers from occupying the same space at the same time (paragraph [0113], lines 5-8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eid in view of Smoot et al. (Smoot; US Pub No. 2017/0336860 A1).
As per claim 13, Eid teaches the method as in claim 12 further comprising… the plurality of simulated transducers in the simulation (paragraph [0053], lines 1-7). 
Eid does not expressly teach further comprising applying a restraining force to at least one of the plurality of… transducers.
Smoot teaches further comprising applying a restraining force to at least one of the plurality of… transducers (paragraph [0002]: simulation; paragraph [0051], lines 1-7 & 16-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the spring assembly as taught by Smoot, since Smoot states in paragraph [0051] that such a modification would result in moving components in a desired direction.
As per claim 14, Eid in view of Smoot further teaches the method as in claim 13 wherein the restraining force is simulated as a spring pulling at least one of the plurality of simulated transducers toward its ideal location (Smoot, paragraph [0002]: simulation; paragraph [0051], lines 1-10 & 16-19). 
As per claim 15, Eid in view of Smoot further teaches the method as in claim 14 wherein the spring is simulated to break at a predefined point causing a deletion of the at least one of the plurality of simulated transducers from the simulation (Smoot, paragraph [0002]: simulation; paragraph [0051], lines 9-10). 
As per claim 16, Eid in view of Smoot further teaches the method as in claim 14 wherein the spring is simulated to break at a predefined point causing a relocation of the at least one of the plurality of simulated transducers from the simulation (Smoot, paragraph [0002]: simulation; paragraph [0051], lines 9-10). 
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eid in view of Althaus et al. (Althaus; US Pub No. 2005/0056851 A1).
As per claim 17, Eid teaches the method as in claim 12.
Eid does not expressly teach wherein the circuit board incorporates at least one region free of simulated transducers. 
Althaus teaches wherein the circuit board incorporates at least one region free of simulated transducers (paragraph [0017], lines 4-6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the free region as taught by Althaus, since Althaus states that such a circuit board layout is well known in the art.
As per claim 19, Eid in view of Althaus further teaches the method as in claim 17 wherein the composition of the transducer array placement on the circuit board includes efficient placement of the plurality of simulated transducers around the at least one region free of simulated transducers (Eid, paragraph [0053], lines 1-7: simulated transducers; Althaus, paragraph [0017]). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eid in view of McElveen (US Pub No. 2013/0101141 A1).
As per claim 18, Eid teaches the method as in claim 17… the plurality of simulated transducers (paragraph [0053], lines 1-7). 
Eid does not expressly teach wherein a portion of the plurality of… transducers is initially arranged in a partial phyllotactic spiral pattern.
McElveen teaches wherein a portion of the plurality of… transducers is initially arranged in a partial phyllotactic spiral pattern (paragraph [0037], lines 1-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the phyllotactic pattern as taught by McElveen, since McElveen states in paragraph [0029], lines 11-14 that such a modification would result in an output array having desirable directivity, gain and side lobes properties.

Response to Arguments
Applicant’s arguments, see Remarks pgs. 1-4, filed February 24, 2022, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 102(a)(2) as MPEP 37 C.F.R. 1.53(c)(3) states that a provisional application may be converted to a nonprovisional application and accorded the original filing date of the provisional application. Therefore, as the prior art of Eid claims benefit to Provisional Application No. 62/023,538 filed July 11, 2014, the prior art of Eid is prior art under 102(a)(2). The relevant portions of the provisional application being the disclosure in its entirety and specifically paragraphs [0033] and [0041]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684